Per Curiam.
The judgment dissolving the parties’ marriage was rendered on December 12, 1983. The plaintiff wife appealed to this court and the defendant husband cross-appealed. Issues of custody and financial awards were decided by this court and reported in Emerick v. Emerick, 5 Conn. App. 649, 502 A.2d 933 (1985), cert. dismissed, 200 Conn. 804, 510 A.2d 192 (1986).
During the pendency of the prior appeal, the plaintiff relocated permanently to Brazil with the minor *812child. The defendant has filed numerous postappeal and postjudgment motions involving claims for modification of custody, financial awards, counsel fees and in defense of contempt orders regarding the defendant’s failure to comply with financial orders of the dissolution court. The trial court’s rulings on those motions constitute the basis of the present appeal.
After a complete examination of the record, transcripts and the defendant’s brief,1 and after affording each of the defendant’s claims of error the appropriate scope of review, we conclude that the trial court did not err in any of its rulings.
There is no error.

 The plaintiff did not file a brief.